                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


EDDIE L. DILLARD, #254178,

                     Plaintiff,

                                                   CASE NO. 2:14-CV-10198
v.                                                 HONORABLE ARTHUR J. TARNOW

WAYNE CO. DIST. & CIR. CT, et al.,

                     Defendants.
                                              /

 ORDER STRIKING MOTION FOR PRELIMINARY INJUNCTION [DKT #31]

       This matter is before the Court on Plaintiff’s latest request for post-judgment

relief, a motion for preliminary injunction, concerning the Court’s dismissal of his civil

rights complaint (which challenged his state criminal proceedings and raised claims

regarding the validity of the felony warrant, the state court’s jurisdiction, and the judicial

officers’ authority) on January 31, 2014. The Court has denied Plaintiff’s previous

motions for post-judgment relief and has since stricken his continued, repetitive motions

to reopen this closed case.

       The instant request shall be stricken. The Court informed Plaintiff in a July 8,

2014 order that the case is closed and that future filings would be stricken. Plaintiff’s

continued requests for post-judgment relief are frivolous. The Court properly dismissed

the complaint pursuant to Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), for failure to

state a claim against the state courts who are not persons subject to suit, and on the basis

of Eleventh Amendment and judicial immunity. The Court also properly refused to
reopen this case and/or to grant other relief from judgment. Accordingly, the Court

STRIKES Plaintiff’s motion for preliminary injunction. This case is closed. No further

pleadings should be filed in this matter. Further pleadings will be stricken.

       IT IS SO ORDERED.



                                                 s/Arthur J. Tarnow
                                                 ARTHUR J. TARNOW
                                                 UNITED STATES DISTRICT JUDGE

Dated: April 9, 2020
